

115 SRES 163 ATS: Recognizing the roles and contributions of the teachers of the United States in building and enhancing the civic, cultural, and economic well-being of the United States.
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 163IN THE SENATE OF THE UNITED STATESMay 16, 2017Ms. Collins (for herself, Mr. Brown, Mr. Cotton, Mr. Kennedy, Mr. Blunt, Mr. Hoeven, Mr. Daines, Mr. Hatch, Mr. Wicker, Mr. Isakson, Mr. Durbin, Mr. Carper, Ms. Warren, Mr. Wyden, Mr. Heinrich, Mrs. Shaheen, Mr. Coons, Mrs. Murray, Mr. Udall, Mr. Booker, Mrs. Feinstein, Ms. Hirono, Mr. Blumenthal, Ms. Hassan, Mr. Van Hollen, Ms. Klobuchar, and Mr. Donnelly) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the roles and contributions of the teachers of the United States in building and
			 enhancing the civic, cultural, and economic well-being of the United
			 States.
	
 Whereas education and knowledge are the foundation of the current and future strength of the United States;
 Whereas teachers and other education staff have earned and deserve the respect of their students and communities for the selfless dedication of the teachers and staff to community service and the futures of the children of the United States;
 Whereas the purposes of National Teacher Appreciation Week, celebrated from May 7, 2017, through May 13, 2017, are—
 (1)to raise public awareness of the unquantifiable contributions of teachers; and
 (2)to promote greater respect and understanding for the teaching profession; and
 Whereas students, schools, communities, and a number of organizations representing educators are hosting teacher appreciation events in recognition of National Teacher Appreciation Week: Now, therefore, be it
	
 That the Senate— (1)thanks the teachers of the United States; and
 (2)promotes the profession of teaching by encouraging students, parents, school administrators, and public officials to participate in teacher appreciation events during National Teacher Appreciation Week.